Citation Nr: 1128531	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a shell fragment wound to the eyes.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to August 1952, serving in Korea during the Korean War.  His awards and decorations include the Combat Infantryman Badge (CIB), among others.  He also sustained combat-related shell fragment wound injuries to his legs.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

To support his claim, the Veteran and his daughter testified at a Board videoconference hearing in August 2008 before the undersigned Veterans Law Judge.  

This case was previously before the Board in March 2010.  At that time, the Board remanded the two issues currently on appeal for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration for these two issues.  

In addition, in its March 2010 decision, the Board also remanded the issue of service connection for a bilateral leg disorder for further development.  Upon completion of that development, the AOJ resolved that issue in the Veteran's favor by awarding service connection for bilateral knee and bilateral venous insufficiency disorders of the lower extremities in February 2011 and June 2011 rating decisions.  At present, the Veteran has not since appealed either the initial rating or effective date assigned for these conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Hence, these issues are no longer on appeal before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board will go ahead and decide the claim of service connection for PTSD.  But the Board is remanding the claim of service connection for residuals of a shell fragment wound to the eyes to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service in the Korean War.  He was therefore was exposed to traumatic in-service stressors.  

2.  There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran has PTSD due to his in-service combat stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  With regard to the PTSD issue on appeal, review of the claims folder shows compliance with the VCAA.  In any event, the Board is granting in full the service connection for PTSD benefits sought on appeal.  Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. 
§ 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

That is, with regard to combat, if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection for PTSD

The Veteran contends that he suffers from PTSD as the result of several combat-related stressors during service.  He states that he witnessed the death of men in his unit during firefights with the enemy in the Korean War.  He maintains that his unit was assigned to the front line.  He also witnessed horrific injuries to men in his unit, as well as the deaths of enemy soldiers.  He says he was involved in close combat.  He sustained shell fragment wound injuries to the legs during an enemy mortar attack.  He states that he experienced incoming gunfire, mortar attacks, and artillery attacks during his time in Korea.  He alleges PTSD-related symptoms since service, which have worsened at times, to include depression, anxiety, insomnia, nightmares, flashbacks, intrusive thoughts, startled response, and avoidance.  It appears he never received treatment for PTSD until 2005, although he says he sought earlier treatment.  He now takes medication for depression.  See October 2004 VA psychiatric examination; VA mental health group counseling notes dated from 2005 to 2007; August 2008 hearing testimony at pages 8, 22-23.  

The Veteran's DD Form 214 confirms that he served in Korea in the early 1950s.  His DD Form 214 documents that he received medals and awards such as the CIB and Korean Service Medal with three bronze stars.  The CIB, in particular, is prima facia evidence he engaged in combat.  Moreover, he is already service-connected for shell fragment wound injuries to the legs, sustained in combat.  Moreover, the Veteran has also credibly related his combat experiences to VA medical personnel.  In addition, the RO has conceded the Veteran's combat service with exposure to combat stressors.  Therefore, there is sufficient evidence the Veteran engaged in combat during his military service.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  Thus, the combat presumption in connection with PTSD is for application.  As such, the Veteran's lay testimony alone has established the occurrence of his combat-related in-service stressors.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current diagnosis of PTSD to his confirmed combat-related stressors.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

In this respect, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service combat stressors.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  The medical evidence of record on this determinative issue of nexus includes favorable VA group therapy treatment records and one somewhat unfavorable VA medical examination and opinion.   

As to the negative opinion, the Veteran underwent an October 2004 VA PTSD examination.  The VA examiner acknowledged that the Veteran met certain DSM-IV criterion for having been subject to traumatic combat-related stressors in Vietnam.  However, after testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), the VA examiner concluded that, overall, the Veteran did not meet the diagnostic criteria for a current diagnosis of PTSD.  The examiner believed the Veteran's depression and anxiety were "situational," and that his insomnia was due to chronic pain, not psychological reasons.  It was noted he was fully employed over the years.  It was acknowledged that the Veteran met DSM-IV's criteria A for PTSD due to his combat exposure.  He also met criteria B of reexperiencing the traumatic event due to his periodic nightmares.  However, he only met several of the factors of criteria C in terms of persistent avoidance of stimuli associated with the trauma.  In addition, since he only exhibited exaggerated startled response, it was assessed the Veteran did not fully meet criteria D for persistent symptoms of increased arousal.  Regardless, the Board notes that the VA examiner did not have access to latter VA group therapy treatment records dated from 2005 to 2007 that document further symptoms for PTSD, which may very well have met criteria C and D for PTSD in the DSM-IV.  In any event, this 2004 examination and opinion are based on DSM-IV testing and provide some evidence against the claim.  

As to the positive evidence, VA mental health group counseling notes and treatment records dated from 2005 to 2011 record therapy for PTSD and "stable" depression.  The Veteran's combat experiences during service were discussed repeatedly.  The Veteran has been receiving group therapy for his PTSD disorder since December 2005.  Notably, the Veteran's PTSD diagnosis by a VA social worker therapist in March 2007 is supported by the Veteran's established exposure to combat stressors during service.  In other words, the Veteran was diagnosed with PTSD in the context of his already confirmed combat-related stressors.  The Veteran was consistent and credible in describing his symptoms and stressors throughout the appeal.  Moreover, VA treatment records indicate that he takes psychiatric medication (fluoxetine HCL) for his depression on a daily basis.  All of this provides probative evidence in support of the claim.  

In evaluating the probative value of competent medical evidence, the U.S. Court of Appeals for Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Therefore, certain elements of both the positive and negative evidence and opinions in this case are probative.  In adjudicating this claim, the Board has also considered the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact-finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the appellant prevails.  Where the "fair preponderance of the evidence" is against the claim, the appellant loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Here, there is an approximate balance of the positive and negative evidence.  All of the above VA medical evidence and opinions provide contrasting, yet well-reasoned viewpoints with adequate reasons and bases for their respective conclusions.  In light of the contrasting, yet equally probative treatment records and opinions in the present case, the benefit of the doubt is resolved in the Veteran's favor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The grant in this decision also includes service connection for related diagnoses and symptoms such as depression and anxiety.  These diagnoses appear to partially stem from PTSD.  Thus, in light of the Board's decision to grant service connection for PTSD and related diagnoses, the AOJ should assign a single disability rating that encompasses the overlapping symptoms of his PTSD and other psychiatric disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  But that notwithstanding, the precise nature and extent of his now service-connected PTSD is not before the Board at this time.  Only when the RO rates the PTSD will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  At present, it is notable that a recent February 2011 VA primary care treatment note assessed the Veteran's depression as "stable."  


ORDER

Service connection for PTSD with depression and anxiety is granted.  


REMAND

However, before addressing the merits of the eye disorder claim, the Board finds that additional development of the evidence is required.

Subsequent to the March 2010 Board remand, the Veteran's claim file was lost by the AMC.  Regrettably and inexplicably, the AMC was unable to relocate the file.  The AMC was able to partially rebuild the Veteran's claims file with copies of certain medical evidence and procedural documents.  However, many pertinent documents are still missing.  And in any event, the Board is not satisfied with the AMC's efforts to retrieve the missing claims file, and a remand to the AMC is required for further efforts to retrieve the missing claims file.  If further efforts to locate the missing claims file fail, the AMC should issue a memorandum clearly explaining its efforts to retrieve the claims file and clarifying several other matters regarding its search.    

In this respect, the Board has reviewed a rather confusing set of VA E-mails dated in November 2010 and December 2010, which discussed efforts to locate the missing claims file.  It appears the claims file was with the VA Medical Center (VAMC) in New Orleans, Louisiana in April 2010.  An April 2010 VA joint examiner noted he reviewed the entire claims file prior to examining the Veteran.  Subsequent to this VA examination, there is a discrepancy as to when exactly the claims file was sent to the AMC in Washington DC.  A November 26, 2010 E-Mail from a representative of the VAMC in New Orleans indicates that the claims file was sent by UPS on April 29, 2010 to the AMC in Washington DC.  A UPS tracking number is provided.  In contrast, a November 29, 2010 E-Mail sent three days later from a representative of the VA RO in New Orleans indicates that the claims file was delivered by UPS on June 4, 2010 to the AMC mail room in Washington DC and signed by "BURD."  It was specifically noted that the AMC signed for and received the claims file.  There is no explanation from the AMC as to whether the person who signed for the claims file was contacted.  A different UPS tracking number than the previous tracking number was provided, which is also confusing.  In accordance with VA protocol, the Records Management Center (RMC) in St. Louis was also searched, but it does not appear that the claims file was ever sent there.  In summary, the Board is not satisfied with the efforts and the lack of clarification from the AMC in Washington DC on the whereabouts of the original claims file, and further investigation and clarification is needed from the AMC.  

Accordingly, the eye disorder issue is REMANDED for the following action:

Engage in further efforts to locate the Veteran's original claims file that was apparently misplaced or lost at the AMC in Washington DC.  See E-mails dated in November and December 2010.  If further efforts to locate the claims file fail, the AMC should issue a memorandum clearly explaining its efforts to retrieve the claims file and clarifying several discrepancies.  In this memorandum, please provide clarification how there can be two different UPS tracking numbers for the same claims file, one dated in April 2010, and the other in June 2010.  In this memorandum, please indicate whether the person ("BURD") who signed for the claims file in the mail room of the AMC on June 4, 2010 was contacted or interviewed regarding the location of the claims file.  The current string of E-mails in the rebuilt claims file is confusing and provides no real clarification.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


